United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40560
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODOLFO ACOSTA-ORELLANA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:05-CR-651-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Rodolfo Acosta-Orellana appeals his sentence following his

guilty-plea conviction for illegal reentry after deportation, in

violation of 8 U.S.C. § 1326.   Acosta-Orellana argues that the

district court erroneously characterized his state conviction for

simple possession of heroin as an aggravated felony, which

increased his offense level by eight pursuant to U.S.S.G.

§ 2L1.2(b)(1)(C).   We review Acosta-Orellana’s challenge to the

district court’s application of the Sentencing Guidelines de



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40560
                                 -2-

novo.    See United States v. Villegas, 404 F.3d 355, 359-61 (5th

Cir. 2005).

     In the light of the Supreme Court’s recent decision in Lopez

v. Gonzales, 127 S. Ct. 625 (2006), Acosta-Orellana’s argument

has merit.    See United States v. Estrada-Mendoza, 475 F.3d 258,

259-61 (5th Cir. 2007).    Accordingly, Acosta-Orellana’s sentence

is vacated, and the case is remanded for resentencing in light of

Lopez.

     CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED FOR

RESENTENCING.